Nolan, J.
Writ dismissed and relator remanded. Relator’s present detention is by virtue of a final judgment of a competent court of criminal jurisdiction,  and the term of imprisonment imposed by the court has not yet expired. The date set for his release is June 18, 1944. If released on that date, he will have been given credit for the time which he spent in jail .prior to conviction and before sentence. (Penal Law, § 2193.) Ooncededly, he spent ten additional days in jail after sentence awaiting transfer to the State prison. He should have credit for the time so served as against the sentencé imposed, but the court may not direct that such credit be given in this proceeding. Submit order.